UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 16, 2007 NORTHEAST COMMUNITY BANCORP, INC. (Exact name of registrant as specified in its charter) United States 0-51852 06-178-6701 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 325 Hamilton Avenue, White Plains, New York 10601 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 684-2500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On November 16, 2007, Northeast Community Bank, the wholly owned subsidiary of Northeast Community Bancorp, Inc. (the “Company”), announced that it had completed the acquisition of the operating assets of Hayden Financial Group, LLC, an investment advisory firm located in Westport, Connecticut.For more information, see the Company’s Press Release dated November 16, 2007, a copy of which is included in this Current Report as Exhibit 99.1 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Number Description 99.1 Press Release dated November 16, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHEAST COMMUNITY BANCORP, INC. (Registrant) Date: November 16, 2007 By: /s/ Kenneth A. Martinek Kenneth A. Martinek Chairman, President and Chief Executive Officer
